Per Curiam,
The testator signed his name at the lower right-hand corner of a piece of paper, immediately under the end *325of the following sentence: “This is my Will this third day of December 1914.” To the left of his signature, and on a line with it, he wrote: “I Have a note of C. A. Rouzer for $4000.00,” and immediately below this he inserted, in his own handwriting: “Receipt of $115.00 against Mrs. Rose Bonebreak.” From an inspection of the will, which was submitted to us on this appeal, the correct conclusions of the learned court below were: (1) That the two foregoing expressions formed no part of it, which the act of assembly required to be signed at its end; and (2) That they were not of testamentary character, but simply statements of facts, without' application to the disposition which the testator made of his estate. The decree eliminating them from the will as admitted to probate by the register is affirmed, at the costs of the appellant.
Decree affirmed.